PER CURIAM
This is an appeal from a commitment order. ORS 426.005 et seq. Appellant argues that the trial court erred in determining that he is mentally ill under ORS 426.005(2)1 and in relying on facts not in evidence, including a precommitment investigation report that was made part of the record without being introduced in evidence. On de novo review, we conclude that, even if we, as well as the trial court, could properly consider the investigation report, which we need not decide, there is insufficient evidence that appellant is mentally ill within the meaning of ORS 426.005(2).
Reversed.

 ORS 426.005(2) provides, in relevant part:
“ ‘Mentally ill person’ means a person who, because of a mental disorder, is one or more of the following:
“(a) Dangerous to self or others.
“(b) Unable to provide for basic personal needs and is not receiving such care as is necessary for health or safety.”